Gileillan, C. J.
■ Action tried before a justice to recover for services alleged to have been rendered to both defendants. The answer of one defendant denies that the services, were rendered for her. The answer of the other admits services rendered for him; alleges a settlement therefor between, him and plaintiff, in which a specified amount was found due the plaintiff, and that he gave plaintiff his note, describing it, for the amount, which was given and received in full payment for the services. A jury trial was had, and the jury returned this verdict: “We, the jury, find in favor of plaintiff, and against John Carney and E. B. Carney, for the amount set forth in the note, with interest to date, and said note to be cancelled.” Whereupon the justice entered judgment for plaintiff, for an amount probably reached by computing the amount due by the note alleged in one of the answers.
The verdict is bad, for uncertainty. A money verdict, if it do not state the precise amount, should be such that the-*85■court may, by computation, and without resorting to anything but the verdict itself, fix the amount. Verdicts have been sustained where, for the amount, they referred to the amount •claimed in the complaint. Because the amount so claimed is on the record as the subject of the controversy, such a verdict may, perhaps, be considered as having sufficient elements of certainty; but it would be dangerous to go further.
Judgment reversed.